.. . .


                   THE        AYTOIENEY        GENERAL
                                 OFTEXAS




                                 November 6, 1943

         Hon. Stuart B. Uunpkins     Opinion ko. V-424
         County Attorney
         Ellis County               Re:    Efiective period of
         Waxahachie. Texas                 a reallocation and
                                           change of the ad
                                           valorem tax rate 0r
                                           Ellis County which
                                           was voted August 23,
                                           1947.
         Dear Kr. Lumpkins:
                   Your recent request for an opinion of tHis
         Department is substantially as follows:
                   "On August 23, 1947, the voters of
              Ellis County approved a.re-allocation and
              change in the county ad valorem tax rate,
              under Texas Constitution, Art. 8, Sec. 9,
              from a 50$ rate, divided 254 to the Road
              and Bridge Fund and 256 to the General
              Fund; to an 804 rate, divided 50$ to the
              Road and Bridge Fund, 256 to the General
              Fund. 3# to the Permanent Improvement
              Fund, ;tnd26 to the Jury Fund. The vote
              at such election was officially canvassed
              on August 26, 1947. The County ad valorem
              tax rate of 50# for 1947 was given to the
              County Tax Assessor-Colleotor on August 15,
              1947, and the tax rolls had been made out
              by him prior to August 26, before the re-
              sult of the vote could be known. After the
              result of the vote was known, there did not
              remain enough time before collections began
              on October 1, 1947, to remake the rolls and
              issue statementsunder the new 806 rate.
              The result was that the re-allocation and
              change in the tax rate was not in effect
              for 1947. . . .
                   "&uESTION: Mill such re-allooation
              and change for Ellis County expire six years
              from the election date, that is, on August
              26, 1953, 80 that the last collection there-
              under may be made beginning in Oct., 1952,
              thereby making the 806 rate apply only for
                                                            ,   .


Hon. Stuart B. Lumpkins - Page 2   (V-424)


     5 years; or will the ahange be in forae
     and effect for six succeeding years from
     the election, so that collections may be
     made for the sixth year beginning in Octo-
     ber, 1953, under the 808 rate?"
          Section 9 of Article VIII of the Constitution
of Texas, as amended, provides the authority for a re-
allocation of constitutionaltaxes after a majority 0r
the qualified property tax,paging voters of a county have
favored the same. Further, it is provided that "such re-
allocations and ohan es shall remain in force and effect
for a period of six 76) years from the date of the elec-
tion at which the same shall be apprwed, unless the same
again shall have been changed by a majority vote of the
qualified property tax paying voters of suoh county, vot-
ing on t,heproposition, after submission by the Commis-
sioners' Court at a genersl or special election for that
purpose." It necessarily follows that for a period of
six years from the date of the election the constitution-
al tax limits are those voted upon unless changed by a
majority vote of the qualified property tax paying voters
of Ellis County,
          Inasmuch as the election for reallocation and
change in the ad valorem tax rate was held on August 23,
1947, the question for determination is whether Ellis
County may assess taxes on January 1, 1953, and collect
the same in October, 1953, pursuant to such election or
must the collection in October, 1953, be limited to the
old constitutional rate. Your factual situation reflects
that the six year period will run from August 23, 1947,
to August 22, 1953.
           In the case of Humble Oil &Refining    Co. v.
State, 3 S.W.  (2d) 559, the Court stated:
          RArticle 7151 of the Revised Statutes pro-
     vides, in effect, that all property shall be
     assessed against the person who owned same on
     January 1st in the year for which same is ren-
     dered, and our courts have uniformly held that
     the person who owns property on the 1st of
     January is personally liable for the taxes for
     said year',although same may be sold shortly
     thereafter. D D .
          "Our statutes seem to be somewhat in con-
     fusion with reference to the time when the
Hon. Stuart B. Lumpkins - Page 3   (V-424)



    value of property shall be ascertained in
    fixing the rendition. Article 7174 re-
    quires each treat or lot of land to be
    valued by itself as same may 'be fairly
    worth in money at the time such assessment
    is 0ade.l Article 7211 provides that, if
    the tax assessor is not satisfied with the
    value placed thereon by the owner, the as-
    sessor shall value same,.and shall value it
    at 'the reasonable cash market value of such
    property at the time of its rendition.'
    Article 7212 of the Revised Statutes pro-
    vides that the board of equalization of the
    county shall supervise the assessments, and,
    if in their judgment the assessments have
    not been rendered correctly, that they may
    make such oorrections as in their judgment
    are proper. Article 7214 of the Revised
    Statutes provides that the tax assessor,
    before he enters upon his'duties, shall
    take an oath that he will inspect the pro-
    perty, and will assess same at its market
    value as of January 1st preceding the aasess-
    Dent. Article 7151 of the Revised Statutes
    provides that the owner of the property, on
    January 1st) shall render the same for taxes,
    and that same~shall be rendered between Jan-
    uary 1st and April 30th of each year. It
    thus appears that, under artioles 7174 and
    7211, the property when rendered shall be
    valued as at the time of the assessment, and,
    under article 7214, the assessor is required
    by his oath to value it as of January 1st.
          ”. . . As above stated, under the deci-
     sions of our courts, the owner of the property
     on January 1st is responsible for the taxes
     for the ensuing year."
          In the case of C. B. Oarswell & bo. v. Habber-
zettle, 87 S.W. 911, the Court stated:
          "The court erred in sustaining appel-
     lee's exceptions, and striking  out the amount
     of penalties Bought to be recovered by appel-
     lants. Al.1property owned by a person in I
     this state on the 1st dey of January must be
     listed for taxation between that date and
     June 1st of each year; and, notwithstanding
Hon. Stuart B. Lumpkins - Page 4   (V-424)



    the taxes do not become due until the 1st
    day of October following, he is personally
    liable Sor the taxes of that year, though
    he sells the property before the amount of
    such taxes has been ascertained, and be-
    Sore the payment thereoi beoomes due."
         Artiole 7045, V.C.S., is as follows:
          "The commissioners courts of the sev-
     eral counties, all the members thereoi being
     present, at either a regular or special ses-
     sion, may at any time aster the tax assessors
     of their respective oounties have Sorwarded to
     the Comptroller the said certiiicate and prior
     to the time when the tax collector of such
     county shall have begun to make out his re-
     ceipts, calculate the rate and adjust the
     taxes levied in their respective counties for
     general purposes to the taxable values shown
     by the assessment rolls."
          A fundamental canon of constitutional construc-
tion is that the conditions existing at the time OS the
adoption of a constitutional amendment may and should be
looked to for the purpose oS determining the intent OS
the amendment. Evidently, the will OS the people was ex-
pressed and it was reasonably understood at the time OS
adoption of the change in the tax rate that it should
continue for six years from the date of the election. The
six year period would automatically be suspended on August
22, 1953, but if the liability for the tax in the year
1953 is fixed before the time limit expires, it is the
opinion of this Department that the same may be collected
in October, 1953.  The person owning property on January
1st is responsible for the taxes for the ensuing year.
The Commissioners' Court may calculate the rate prior to
the time the tax collector begins to make out receipts and
after the tax assessor has forwarded his certificate to
the Comptroller. Therefore, if the rate isfixed by the
Commissioners' Court before August 22, 1953, for the year
1953, the liability becomes fixed and the collection in
October, 1953, would be for a fixed tax due and owing
within the six year constitutional period. Further, to
say that the year 1952 is the last year Ellis County may
collect this tax would be an arbitrary determination that
the six year rate was not in effect in 1953. The con-
struction placed upon that part OS Section 9, Article
VIII of the Constitution by this Department, relating to
. . ,.


         Hon. 'Stuart B. Lumpkins - Page 5    (Q-424)


         *six years iron the date of the electionn, is that
         the Constitution meant six taxable years, provided
         all requirements for a valid assessment and levy
         have been met within the year in which the 'six
         year perlob" termlnates. It necessarily Sollows,
         in answer to your question, that Ellis County may
         collect the 80$ tax rate in October, 1953, if the
         same is validly assessed and levied.
                   Your brief furnished this oifice was help-
         rul and appreciated.


                   The tex rate voted by Ellis County
              pursuant to Section 9, Article QIII, of
              the Constitution of Texas, may be aol-
              lected In October, 1953, despite the term-
              ination OS the constitutional six year
              period in August, 1953, provided a valid
              assessment and a levy are made prior to
              such termination; the collection of the
              tax for 1953 is contingent upon the assess-
              ment and levy in 1953 beiore August 22,
              1953.
                                      Very truly yours
                                  ATTOFNFJYGENERAL OFTEXAS

                                  By /s/ Burnell Weldrep
                                         Burnell Waldrep
         m:ajm: jrb                      Assistant

                                  APPROVED:
                                  /s/ Fagan Dickson
                                      Fagan Dickson
                                  FIRST ASSISTANT
                                  ATTOBNET GENERAL